DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Cooling device in Claim 9 – corresponding structure found in specification paragraph [0050]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vote et al. (US 10,037,022 B1, hereinafter “Vote”) in view of Mark et al. (US 2016/0200047 A1, hereinafter “Mark”).
Regarding Claim 1, Vote discloses a method for adjusting print speed during an additive manufacturing process (Abstract). An extruder (61) disposed on a carrier (25) may flow a molten bead of polymer (53) from an associated nozzle (61) onto a surface of a worktable (27) (C8 L11-21; Fig. 3). Thus, a polymeric material is provided to an additive manufacturing apparatus and deposited by the additive manufacturing apparatus at a deposition rate. As a layer is printed it begins to cool at a cooling rate which depends on a number of factors including the thermal characteristics of the material being printed and the ambient temperature of the area where the printing process is being conducted, and air flow (C2 L46-52). It is generally desirable to print a part as quickly as possible and as such a reduction in the minimum cooling time per layer may be beneficial (C2 L61-63). One way to print faster is to print at a speed corresponding with the reduced minimum cooling time per layer (C2 L67, C3 L1-3), thus the deposition rate may be based at least in part on the cooling rate of the polymeric material. One of ordinary skill in the art would draw the inference that by increasing the cooling rate of the material the time to cool goes down and the printing speed may increase. The Examiner notes that because of the general desire to print as quickly as possible (maximum deposition rate) as discussed above, one of ordinary skill in the art would find it obvious to maximize the cooling rate, thus maximizing the deposition rate. One of ordinary skill in the art would further draw the inference that to increase the cooling rate, the thermal characteristics of the material may be altered, the temperature of the print area may be altered, and/or the air flow may be altered (the factors discussed above). Vote does not disclose changing a cooling rate of the polymeric material by adding a second material to the polymeric material. 
In the same field of endeavor, extrusion-based additive manufacturing, Mark discloses “[v]arious embodiments related to three dimensional printers, and reinforced filaments, and their methods of use are described. In one embodiment, a void free reinforced filament is fed into a conduit nozzle. The reinforced filament includes a core, which may be continuous or semi-continuous, and a matrix material surrounding the core” (Abstract). Appropriate core fiber or strands include those materials which impart a desired property, such as structural, conductive (electrically and/or thermally), insulative (electrically and/or thermally), optical and/or fluidic transport, and such materials include, but are not limited to, carbon fibers, 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Vote invention of a method for increasing a deposition rate by increasing the cooling rate, as discussed above, with the Mark teaching of adding a secondary material, namely carbon fiber, to the polymeric material to increase the thermal conductivity (cooling rate) of the combined material. One would be motivated to combine them by a desire to gain the benefit of selecting an appropriate proportion of secondary strands to the multistrand core, and an appropriate proportion of resin to multistrand core material to achieve a desired strength, surface finish, conductivity, adhesion, or other desired property, as taught by Mark [0149].
Regarding Claims 2-4 and 7, the limitations of Claim 1 from which Claims 2-4 and 7 depend are disclosed by the combination Vote and Mark as discussed above. The combination Vote and Mark discloses the limitations of Claims 2-4 and 7 as discussed in the rejection of Claim 1 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vote et al. (US 10,037,022 B1, hereinafter “Vote”) in view of Mark et al. (US 2016/0200047 A1, hereinafter “Mark”), and further in view of Susnjara et al. (US 2019/0077081 A1, hereinafter “Susnjara ‘081”).
Regarding Claims 5-6, the limitations of Claim 1 from which Claims 5-6 depend are disclosed by the combination Vote and Mark as discussed above. The combination Vote and Mark does not disclose changing a cooling rate of the polymeric material by modifying a temperature of an environment of the additive manufacturing apparatus, wherein the modified temperature of the environment is lower than an ambient temperature of the additive manufacturing apparatus, and does not disclose the cooling rate of the polymeric material is increased by adding the second material to the polymeric material, and also by the modified temperature of the environment of the additive manufacturing apparatus.
In the same field of endeavor, extrusion-based additive manufacturing, Susnjara ‘081 discloses cooling devices, e.g. fans, may be used to cool the temperature of ambient air ([0009]). Accordingly, by Vote and Mark teaches increasing the cooling rate of the polymeric material by adding the second material to the polymeric material, and because Susnjara ‘081 teaches increasing the cooling rate by the modified temperature of the environment of the additive manufacturing apparatus, the combination Vote and Mark and Susnjara ‘081 meet the limitations of Claim 6.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Vote and Mark invention as discussed above, with the Susnjara ‘081 teaching of reducing the ambient temperature of the surrounding air. One would be motivated to combine them by a desire to gain the benefit of a previously deposited layer of print bead may naturally cool to the proper temperature as the next layer of material is being deposited, so that the process may be continuous, as taught by Susnjara ‘081 [0009].


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vote et al. (US 10,037,022 B1, hereinafter “Vote”) in view of Susnjara et al. (US 2019/0077081 A1, hereinafter “Susnjara ‘081”).
Regarding Claim 8, Vote discloses a method for adjusting print speed during an additive manufacturing process (Abstract). An extruder (61) disposed on a carrier (25) may flow a molten bead of polymer (53) from an associated nozzle (61) onto a surface of a worktable (27) (C8 L11-21; Fig. 3). Thus, a polymeric material is provided to an additive manufacturing apparatus and deposited by the additive manufacturing apparatus at a deposition rate. As a layer is printed it begins to cool at a cooling rate which depends on a number of factors including the thermal characteristics of the material being printed and the ambient temperature of the area where the printing process is being conducted, and air flow (C2 L46-52). It is generally desirable to print a part as quickly as possible and as such a reduction in the minimum cooling time per layer may be beneficial (C2 L61-63). One way to print faster is to print at a speed corresponding with the reduced minimum cooling time per layer (C2 L67, C3 L1-3), thus the deposition Vote does not disclose changing a cooling rate of the polymeric material by modifying a temperature of an environment of the additive manufacturing apparatus, wherein the changed temperature of the environment is lower than an ambient temperature of the additive manufacturing apparatus. 
In the same field of endeavor, extrusion-based additive manufacturing, Susnjara ‘081 discloses cooling devices, e.g. fans (cooling device), may be used to cool the temperature of ambient air ([0009]). Accordingly, by allowing the part to be printed at ambient temperature, a previously deposited layer of print bead may naturally cool to the proper temperature as the next layer of material is being deposited, so that the process may be continuous ([0009]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Vote and Mark invention as discussed above, with the Susnjara ‘081 teaching of reducing the ambient temperature of the surrounding air. One would be motivated to combine them by a desire to gain the benefit of a previously deposited layer of print bead may naturally cool to the proper temperature as the next layer of material is being deposited, so that the process may be continuous, as taught by Susnjara ‘081 [0009].
Regarding Claim 9, the limitations of Claim 8 from which Claim 9 depends are disclosed by the combination Vote and Susnjara ‘081 as discussed above. Susnjara ‘081 discloses the limitations of Claim 9 as discussed above.
Regarding Claim 10, the limitations of Claim 8 from which Claim 10 depends are disclosed by the combination Vote and Susnjara ‘081 as discussed above. One of ordinary skill in the art would have 
Regarding Claims 11-13, the limitations of Claim 8 from which Claims 11-13 depend are disclosed by the combination Vote and Susnjara ‘081 as discussed above. Susnjara ‘081 discloses changing the cooling rate includes increasing the cooling rate of the polymeric material by reducing the temperature at a location where the polymeric material is deposited, and discloses the deposition rate is increased based at least in part on the increased cooling rate of the polymeric material as discussed in the Claim 8 rejection above. Furthermore, Susnjara ‘081 discloses one way to print faster is to print at a speed corresponding with the reduced minimum cooling time per layer (C2 L67, C3 L1-3), as discussed above. B it is generally desirable to print a part as quickly as possible, as discussed above, is it implicit that if the print head operates at higher speed, the deposition rate is increased.
Regarding Claim 14, the limitations of Claim 8 from which Claim 14 depends are disclosed by the combination Vote and Susnjara ‘081 as discussed above. Based on the Susnjara ‘081 disclosure, one of ordinary skill in the art could have drawn the inference that that reducing the temperature of the environment would cause the deposited bead to cool faster as compared to the ambient environment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vote et al. (US 10,037,022 B1, hereinafter “Vote”) in view of Susnjara et al. (US 2019/0077081 A1, hereinafter “Susnjara ‘081”) and further in view of Mark et al. (US 2016/0200047 A1, hereinafter “Mark”).
Regarding Claim 15, the limitations of Claim 8 from which Claim 15 depends are disclosed by the combination Vote and Susnjara ‘081 as discussed above. The combination Vote and Susnjara ‘081 does not disclose including adding at least one of carbon fiber, graphite, or a metallic material to the polymeric material.
In the same field of endeavor, extrusion-based additive manufacturing, Mark discloses “[v]arious embodiments related to three dimensional printers, and reinforced filaments, and their methods of use are described. In one embodiment, a void free reinforced filament is fed into a conduit nozzle. The reinforced filament includes a core, which may be continuous or semi-continuous, and a matrix material surrounding the core” (Abstract). Appropriate core fiber or strands include those materials which impart a desired 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Vote and Susnjara ‘081 invention as discussed above, with the Mark teaching of adding a secondary material, namely carbon fiber, to the polymeric material to increase the thermal conductivity (cooling rate) of the combined material. One would be motivated to combine them by a desire to gain the benefit of selecting an appropriate proportion of secondary strands to the multistrand core, and an appropriate proportion of resin to multistrand core material to achieve a desired strength, surface finish, conductivity, adhesion, or other desired property, as taught by Mark [0149].


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vote et al. (US 10,037,022 B1, hereinafter “Vote”) in view of Mark et al. (US 2016/0200047 A1, hereinafter “Mark”), and further in view of Susnjara et al. (US 2019/0077081 A1, hereinafter “Susnjara ‘081”).
Regarding Claim 16, Vote discloses a method for adjusting print speed during an additive manufacturing process (Abstract). An extruder (61) disposed on a carrier (25) may flow a molten bead of polymer (53) from an associated nozzle (61) onto a surface of a worktable (27) (C8 L11-21; Fig. 3). Thus, a polymeric material is provided to an additive manufacturing apparatus and deposited by the additive manufacturing apparatus at a deposition rate. As a layer is printed it begins to cool at a cooling rate which depends on a number of factors including the thermal characteristics of the material being printed and the ambient temperature of the area where the printing process is being conducted, and air flow (C2 L46-52). It is generally desirable to print a part as quickly as possible and as such a reduction in the minimum cooling time per layer may be beneficial (C2 L61-63). One way to print faster is to print at a speed Vote does not disclose changing a cooling rate of the polymeric material by adding a second material to the polymeric material. 
In the same field of endeavor, extrusion-based additive manufacturing, Mark discloses “[v]arious embodiments related to three dimensional printers, and reinforced filaments, and their methods of use are described. In one embodiment, a void free reinforced filament is fed into a conduit nozzle. The reinforced filament includes a core, which may be continuous or semi-continuous, and a matrix material surrounding the core” (Abstract). Appropriate core fiber or strands include those materials which impart a desired property, such as structural, conductive (electrically and/or thermally), insulative (electrically and/or thermally), optical and/or fluidic transport, and such materials include, but are not limited to, carbon fibers, aramid fibers, fiberglass, metals (such as copper, silver, gold, tin, steel), optical fibers, and flexible tubes ([0136]). The core may also include one or more secondary strands of a continuous multistrand core material which might be thermally conducting and could be used to conduct heat and do other desired functions ([0150]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Vote invention of a method for increasing a deposition rate by increasing the cooling rate, as discussed above, with the Mark teaching of adding a secondary material, namely carbon fiber, to the polymeric material to increase the thermal conductivity (cooling rate) of the combined material. One would be motivated to combine them by a desire to gain the benefit of selecting an appropriate proportion of secondary strands to the multistrand core, and an appropriate Mark [0149].
The combination Vote and Mark does not disclose modifying a temperature of an environment of the additive manufacturing apparatus. 
In the same field of endeavor, extrusion-based additive manufacturing, Susnjara ‘081 discloses cooling devices, e.g. fans (cooling device), may be used to cool the temperature of ambient air ([0009]). Accordingly, by allowing the part to be printed at ambient temperature, a previously deposited layer of print bead may naturally cool to the proper temperature as the next layer of material is being deposited, so that the process may be continuous ([0009]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Vote and Mark invention as discussed above, with the Susnjara ‘081 teaching of reducing the ambient temperature of the surrounding air. One would be motivated to combine them by a desire to gain the benefit of a previously deposited layer of print bead may naturally cool to the proper temperature as the next layer of material is being deposited, so that the process may be continuous, as taught by Susnjara ‘081 [0009].
Regarding Claim 17, the limitations of Claim 16 from which Claim 17 depends are disclosed by the combination Vote and Mark and Susnjara ‘081 as discussed above. Susnjara ‘081 discloses reducing the temperature of an environment of the additive manufacturing apparatus, as discussed above.
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Vote and Mark and Susnjara ‘081 as discussed above. One of ordinary skill in the art would have found it obvious to limit the maximum deposition rate to that of the maximum deposition rate of the print head for the changed cooling rate of the polymeric material for the benefit of continuous, uninterrupted operation. 
Regarding Claims 19-20, the limitations of Claim 1 from which Claims 19-20 depend are disclosed by the combination Vote and Mark and Susnjara ‘081 as discussed above. Vote further discloses a coolant circuit (cooling device) for cycling or otherwise introducing and removing coolant from the print head, the circuit including the axle (73) of the roller (50) (C9 L27-38). The coolant may comprise water, antifreeze, or other suitable liquid coolants (C9 L46-49). One of ordinary skill in the art would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743